DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 07/27/2022 in which claims 1  and 11 are currently amended. By this amendment, claims 1-20 are still pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,661,674 in view of Kim US 2011/0078092. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are broader in scope and are fully anticipated by claims 1-20 of ‘674 patent as set forth below in a comparison table.
Application # 16/880,589
USPAT 10,661,674
Claim 1: 1. A method for automated charging, the method comprising: storing, in a memory, a rate profile of a power grid, the rate profile including at least one time period , and a user-entered input relative to price indication; generating, using the electronic processor and based on the rate profile, a charging profile; and charging, using a charging controller of a charger coupled to the electronic processor, based on the charging profile.
Claim 1: A method for automated charging, the method comprising: storing, in a memory, a rate profile of a power grid, the rate profile including at least one time period and at least one rate associated with the at least one time period; determining, using an electronic processor coupled to the memory, a time to full charge; determining, using the electronic processor, a target time for completion of charging; generating, using the electronic processor and based on the rate profile, the time to full charge, and the target time for completion of charging, a charging profile; charging, using a charging controller of a charger coupled to the electronic processor, based on the charging profile
Claim 2: The method of claim 1, further comprising: determining, using an electronic processor coupled to the memory, a time to full charge; and determining, using the electronic processor, a target time for completion of charging; wherein generating the charging profile is further based on the time to full charge and the target time for completion of charging.
Claim 1:
Claim 3: The method of claim 1, wherein the charging profile is generated to minimize cost.
Claim 2: The method of claim 1, wherein the charging profile is generated to minimize cost.
Claim 4: The method of claim 1, further comprising: receiving, at the electronic processor, the rate profile from an electronic device, wherein the rate profile is received as an input at a user interface of the electronic device.
Claim 3: The method of claim 1, further comprising: receiving, at the electronic processor, the rate profile from an electronic device, wherein the rate profile is received as an input at a user interface of the electronic device.
Claim 5: The method of claim 1, further comprising; receiving, at the electronic processor, the rate profile from a utility provider.
Claim 4: The method of claim 1, further comprising; receiving, at the electronic processor, the rate profile from a utility provider.
Claim 6: The method of claim 1, wherein the charger is an electric vehicle charger.
Claim 5: The method of claim 1, wherein the charger is an electric vehicle charger.
Claim 7: The method of claim 1, further comprising: determining an initial state of charge; and determining a charge rating of the charger, wherein determining the time to full charge is based on the initial state of charge and the charge rating.
Claim 6: The method of claim 1, further comprising: determining an initial state of charge; and determining a charge rating of the charger, wherein determining the time to full charge is based on the initial state of charge and the charge rating.
Claim 8: The method of claim 7, wherein the charging profile is generated based on the rate profile, the time to full charge, and the target time for completion of charging.
Claim 7: The method of claim 6, wherein the charging profile is generated based on the rate profile, the time to full charge, and the target time for completion of charging.
Claim 9: The method of claim 1, wherein determining the target time for completion of charging comprises: receiving the target time for completion of charging at a user interface of an electronic device; receiving, at the electronic processor, the target time for completion of charging from the electronic device.
Claim 8: The method of claim 1, wherein determining the target time for completion of charging comprises: receiving the target time for completion of charging at a user interface of an electronic device; receiving, at the electronic processor, the target time for completion of charging from the electronic device.
Claim 10: The method of claim 9, further comprising: receiving, at the electronic processor, the rate profile from the electronic device, wherein the rate profile is received as an input at the user interface of the electronic device.
Claim 9: The method of claim 8, further comprising: receiving, at the electronic processor, the rate profile from the electronic device, wherein the rate profile is received as an input at the user interface of the electronic device.
Claim 11: A charger for automated charging, the charger comprising: a memory; a transceiver; a charging controller; and an electronic processor coupled to the memory, the transceiver, and the charging controller, the electronic processor configured to: 
receive a user-entered input relative to a price indication;
store, in the memory, a rate profile of a power grid, the rate profile including at least one time period, and the user-entered input relative to a price indication, generate a charging profile based on the rate profile, and charge, using the charging controller, based on the charging profile.
Claim 10: A charger for automated charging, the charger comprising: a memory; a transceiver; a charging controller; and an electronic processor coupled to the memory, the transceiver, and the charging controller, the electronic processor configured to: store, in the memory, a rate profile of a power grid, the rate profile including at least one time period and at least one rate associated with the at least one time period, determine a time to full charge, determine a target time for completion of charging, generate a charging profile based on the rate profile, the time to full charge, and the target time for completion of charging, and charge, using the charging controller, based on the charging profile.
Claim 12: The charger of claim 11, wherein the controller is further configured to: determine a time to full charge, and determine a target time for completion of charging, wherein the charging profile is further based on the time to full charge and the target time for completion of charging.
Claim 10
Claim 13: The charger of claim 11, wherein the charging profile is generated to minimize cost.
Claim 11: The charger of claim 10, wherein the charging profile is generated to minimize cost.
Claim 14: The charger of claim 11, wherein the electronic processor is further configured to: receive the rate profile from an electronic device, wherein the rate profile is received as an input at a user interface of the electronic device.
Claim 12: The charger of claim 10, wherein the electronic processor is further configured to: receive the rate profile from an electronic device, wherein the rate profile is received as an input at a user interface of the electronic device.
Claim 15: The charger of claim 11, wherein the electronic processor is further configured to; receive the rate profile from a utility provider.
Claim 13: The charger of claim 10, wherein the electronic processor is further configured to; receive the rate profile from a utility provider.
Claim 16: The charger of claim 11, wherein the charger is an electric vehicle charger.
Claim 14: The charger of claim 10, wherein the charger is an electric vehicle charger.
Claim 17: The charger of claim 11, wherein the electronic processor is further configured to: determine an initial state of charge; and determine a charge rating of the charger, wherein determining the time to full charge is based on the initial state of charge and the charge rating.
Claim 15: The charger of claim 10, wherein the electronic processor is further configured to: determine an initial state of charge; and determine a charge rating of the charger, wherein determining the time to full charge is based on the initial state of charge and the charge rating.
Claim 18: The charger of claim 17, wherein the charging profile is generated based on the rate profile, the time to full charge, and the target time for completion of charging.
Claim 16: The charger of claim 15, wherein the charging profile is generated based on the rate profile, the time to full charge, and the target time for completion of charging.
Claim 19: The charger of claim 11, wherein determining the target time for completion of charging comprises: receiving the target time for completion of charging at a user interface of an electronic device; receiving the target time for completion of charging from the electronic device.
Claim 17: The charger of claim 10, wherein determining the target time for completion of charging comprises: receiving the target time for completion of charging at a user interface of an electronic device; receiving the target time for completion of charging from the electronic device.
Claim 20: The charger of claim 19, wherein the electronic processor is further configured to: receive the rate profile from the electronic device, wherein the rate profile is received as an input at the user interface of the electronic device.
Claim 18:  The charger of claim 17, wherein the electronic processor is further configured to: receive the rate profile from the electronic device, wherein the rate profile is received as an input at the user interface of the electronic device.

Claims 1-18 of ‘674 patent discloses all the claimed invention except for the limitations of, “…receiving a user-entered input relative to a price indication… the rate profile including at least one time period, at least one rate associated with the at least one time period, and the user-entered input relative to a price indication”.
Kim discloses factual evidence of, using a user terminal (400) to receives configuration information according to a user input, wherein the configuration information may include at least one of a charge duration, a charge amount, a charge fee, a discharge duration, a discharge amount, and a discharge fee, and information regarding priority of each of the charge duration, the charge amount, the charge fee, the discharge duration, the discharge amount, and the discharge fee may be additionally set. Kim further discloses, a memory configured to store one or more characteristics of an electric vehicle battery charge station; a detection unit configured to identify battery status information for the electric vehicle battery; and a controller configured configured to generate a control signal based on at least two of the control information, the battery status information, and the characteristics (see Kim; Abstract; ¶[0171]-[0172],[0179],[0181],[0186], and [0193]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of receiving a user-entered input relative to a price indication… the rate profile including at least one time period, at least one rate associated with the at least one time period, and the user-entered input relative to a price indication as in ‘674 (Patented application) to control the automated charging of Samojeden et al., (‘589 instant application) to yield the predictable result of optimizing the charging rate of the vehicle and maximize profit to the user during discharge of the charged voltage in the battery to another device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al., (Kishiyama) US 2015/0137768 in view of Ayer et al., (Ayer) US 2018/0175666 in view of Kim US 2011/0078092.
Regarding claims 11 and 1, Kishiyama discloses a charger for automated charging(automatically determined charge optimization, [0004], using enhanced charging system 100, [0014]), the charger comprising: a memory(microprocessors executing instructions accessed from memory; [0035]); a transceiver(construed as communications network 130, [0016]); a charging controller(station controller 125; [0016]); and an electronic processor(microprocessors executing instructions accessed from memory) coupled to the memory, the transceiver, and the charging controller, the electronic processor configured to: store, in the memory([0016],[0019],[0035]), a rate profile(pricing structure,[0024]) of a power grid(110; [0014]), determine a time to full charge([0025]), determine a target time for completion of charging, generate a charging profile(note- Station control 125 collects any available necessary or desirable data using communications network 130 to access charging station 105, electric vehicle 115, user 120, and/or user interface 135,[0026]), and charge, using the charging controller, based on the charging profile(process 200 branches to step 220 to build an optimization profile that includes one or more secondary considerations. These secondary considerations may include an "economical" mode or a "best battery life" mode, a combination of these modes or some mode altogether different. The mode may be set or influenced by the user or owner/operator of the charging station,[0032]).
Kishiyama discloses all the claimed invention except for expressly stating that, the rate profile including at least one time period and at least one rate associated with the at least one time period.
Ayer discloses factual evidence of an electrical load management computer (112) in which the rate profile includes at least one time period (a table of energy charge rates for predetermined time periods during an upcoming 24-hour time period) and at least one rate associated with the at least one time period (note-The load management computer 112 can determine whether a present time has a peak charge rate or a non-peak charge rate associated with electrical power obtained from the utility company power grid 40, based on the table of energy charge rates sent by the utility company computer server 80; see ¶[0028]).
Kishiyama and Ayer are electrical load management system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include into the electric system of Kishiyama, rate profile including at least one time period and at least one rate associated with the at least one time period, so as to optimize the charging efficiency by selecting a time period with a peak charge rate while avoiding a predetermined monetary charge in situations in which the demanded power from a utility company power grid by a customer exceeds a threshold.
The combination of Kishiyama and Ayer discloses all the claimed invention except for the limitations of, “…receiving a user-entered input relative to a price indication… the rate profile including at least one time period, at least one rate associated with the at least one time period, and the user-entered input relative to a price indication”.
Kim discloses factual evidence of, using a user terminal (400) to receives configuration information according to a user input, wherein the configuration information may include at least one of a charge duration, a charge amount, a charge fee, a discharge duration, a discharge amount, and a discharge fee, and information regarding priority of each of the charge duration, the charge amount, the charge fee, the discharge duration, the discharge amount, and the discharge fee may be additionally set. Kim further discloses, a memory configured to store one or more characteristics of an electric vehicle battery charge station; a detection unit configured to identify battery status information for the electric vehicle battery; and a controller configured configured to generate a control signal based on at least two of the control information, the battery status information, and the characteristics (see Kim; Abstract; ¶[0171]-[0172],[0179],[0181],[0186], and [0193]).
Kishiyama, Ayer and Kim are charging of electric vehicle analogous art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of receiving a user-entered input relative to a price indication… the rate profile including at least one time period, at least one rate associated with the at least one time period, and the user-entered input relative to a price indication as in Kim to control the automated charging of Kishiyama in view of Ayer to yield the predictable result of optimizing the charging rate of the vehicle and maximize profit to the user during discharge of the charged voltage in the battery to another device.
Accordingly claims 1 and 11 would have been obvious.
Regarding claims 2 and 12, Kishiyama in view of Ayer and Kim discloses the claimed invention as set forth and discussed above in claims 11 and 1. Kishiyama further discloses, wherein the controller is further configured to: determine a time to full charge, and determine a target time for completion of charging(¶[0023]-[0025]), wherein the charging profile is further based on the time to full charge and the target time for completion of charging(¶[0006]-[0007],[0023]-[0025]).
Regarding claims 3 and 13, Kishiyama in view of Ayer and Kim discloses the claimed invention as set forth and discussed above in claims 1 and 11. Kishiyama further discloses, wherein the charging profile is generated to minimize cost(¶[0022],[0026]).
Regarding claims 4 and 14, Kishiyama in view of Ayer discloses the claimed invention as set forth and discussed above in claims 1 and 11. Kishiyama further discloses, wherein the electronic processor is further configured to: receive the rate profile from an electronic device, wherein the rate profile is received as 13Attorney Docket No. 208273-9200-USO2an input at a user interface of the electronic device(construed as user interface 135 since said user interface can be any appropriate input/output system enabling user 120 to either directly enter charge optimization data, a fast charging profile or other explicit  or inferred data from which an optimized charging profile for user 120 may be selected or constructed, ¶[0017], [0024]-[0026]).
Regarding claims 5 and 15, Kishiyama in view of Ayer and Kim discloses all the claimed invention as set forth and discussed above in claims 1 and 11. Ayer further teaches, wherein the electronic processor(load management computer 12) is further configured to; receive the rate profile from a utility provider(note- the utility company computer server 80 can send the table of energy charge rates through the Internet to the load management computer 112; see Ayer ¶[0028]).
Regarding claims 6 and 16, Kishiyama in view of Ayer and Kim discloses the claimed invention as set forth and discussed above in claims 1 and 11. Kishiyama further discloses, wherein the charger(105) is an electric vehicle charger(note-Fast charging station 105 supplies electrical energy for recharging energy storage systems (e.g., high-performance battery packs used in electric vehicles, plug-in hybrids electric-gasoline vehicles, semi-static and mobile electrical units, and the like),¶[0014]).
Regarding claims 7 and 17, Kishiyama in view of Ayer and Kim discloses the claimed invention as set forth and discussed above in claims 1 and 11. Kishiyama further discloses, wherein the electronic processor is further configured to: determine an initial state of charge(¶[0026]); and determine a charge rating of the charger(¶[0022]-[0024]), wherein determining the time to full charge is based on the initial state of charge and the charge rating(¶[0023]-[0025]).
Regarding claims 8 and 18, Kishiyama in view of Ayer and Kim discloses the claimed invention as set forth and discussed above in claims 7 and 17. Kishiyama further discloses, wherein the charging profile is generated based on the rate profile, the time to full charge, and the target time for completion of charging(¶[0006]-[0007],[0023]-[0025])(Ayer; ¶[0028]-[0029]).
Regarding claims 9 and 19, Kishiyama in view of Ayer and Kim discloses the claimed invention as set forth and discussed above in claims 1 and 11. Kishiyama further discloses, wherein determining the target time for completion of charging comprises: receiving the target time for completion of charging at a user interface((use: interface 135 [electronic device] may be any appropriate input/output system enabling user 120 to either directly enter charge optimization data, a fast charging profile, or ether explicit or inferred data from which an optimized charging profile for user 120 may be selected or constructed, ¶[0017], collecting date to answer an optimization query designed to establish a charge completion time target for the energy storage system, ¶[0007])) of an electronic device(120); receiving the target time for completion of charging(response to “when do you need your vehicle to be ready?”; see ¶[0032]) from the electronic device(Note- Process 200 receives data from the electric vehicle and/or the user to explicitly answer this question, or may infer the answer from other available data, and sets this as the primary consideration see ¶[0032]).
Regarding claims 10 and 20, Kishiyama in view of Ayer and Kim discloses the claimed invention as set forth and discussed above in claims 9 and 19. Kishiyama further discloses, wherein the electronic processor is further configured to: receive the rate profile from the electronic device, wherein the rate profile is received as an input at the user interface of the electronic device(note-user 120 may employ a portable electronic device operating a software process that communicates wirelessly with station control 125, see [0027], sure interface 135 (construed also as electronic device) may be any appropriate input/output system enabling user 120 to either directly enter charge optimization data, a fast charging profile, or other explicit or inferred data from which an optimized charging profile for user 120 may be selected or constructed, ([0017]), where the tiered pricing profiles are used in constructing the charging profile, [0024]-[0026]) .
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Response to Arguments
Applicant’s arguments, see remarks, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C §35 103 have been fully considered but they are not persuasive and are moot in view of the newly found art to Kim US 2011/0078092.  
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 18, 2022